                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

Hunter J. Patenaude,                           )           Civil Action No. 9:18-cv-3151-RMG
                                               )
                            Plaintiff,         )
                                               )
        v.                                     )                 ORDER AND OPINION
                                               )
Dick' s Sporting Goods, Inc., and Shock        )
Doctor, Inc.,                                  )
                                               )
     Defendants.                               )
~~~~~~~~~-)

        This matter is before the Court on Defendants' Motion for Summary Judgment (Dkt. No.

53). For the reasons set forth below, the Court grants in part and denies in part the motion.

I.      Background

        This is a products liability case arising out an mJury sustained by Plaintiff Hunter

Patenaude when using a CORE Bioflex athletic cup manufactured by Defendant Shock Doctor,

Inc. and sold by Defendant Dick's Sporting Goods, Inc. (Dkt. No. 1-1.) The facts of when the

injury occurred are not in dispute: Plaintiff alleges that while wearing the Bioflex cup while

playing lacrosse, Plaintiff was on defense and was struck by a lacrosse ball on the bottom left side

of the cup when attempting to block an opponent's shot. (Dkt. No. 53-1 at 23.) Ultimately, a

doctor determined that Plaintiff had a fractured left testicle, which was removed in a successful

operation. (Dkt. No. 53-2.) Plaintiff brings products liability claims for strict liability, negligence

and breach of warranty, alleging that the CORE Bioflex cup was defective in that it did not perform

as "design, manufactured and intended" by failing to "provide protection during a sporting event."

(Dkt. No.    1-1at~16 . )


       Defendants filed a motion for summary judgment, arguing generally that Plaintiff cannot

make out a claim for defective manufacturing, design or a failure to warn, that the Bioflex cup


                                                   -1-
contained an adequate warning and that, regardless, Plaintiff assumed the risk. (Dkt. Nos. 53.)

Plaintiff opposes summary judgment, and Defendants filed a reply. (Dkt. No. 63, 66.)

II.     Legal Standard

        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.

       "When the moving party has carried its burden under Rule 56( c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonrnoving party must come forward with 'specific facts showing that there is a genuine issue

for trial."' Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to
                                                       ')
                                                          \
find for the non-moving party, there is no 'genuine issue for trial."' Id. (quoting First Nat 'l Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).




                                                 -2-
III.   Discussion

        Defendants are correct that Plaintiff has not presented any evidence of a manufacturing

defect. (Dkt. No. 53 at 8.) As courts in this District have previously acknowledged, "[t]here is not

an abundance of case law in South Carolina about how a manufacturing defect differs from other

defects[,]" but generally a manufacturing defect asserts that "a product does not conform to the

design standards and blueprints of the manufacturer and the flaw makes the product more

dangerous and therefore unfit for its intended or foreseeable uses." Fisher v. Pe/string, 817 F.

Supp. 2d 791, 818 (D.S.C. 2011), on reconsideration in part (Jan. 11, 2012) (citations omitted).

Here, Plaintiffs claims are best assessed as a design defect, namely that the cup was not designed

to withstand a reasonably foreseeable impact during a sporting event, and a failure to warn.

Therefore, summary judgment is granted as to the manufacturing defect claim.

        Next, Defendants argue that Plaintiff failed to identify a design defect, required for the tort

and breach of warranty claims. However, this is incorrect. Dr. John Lloyd, Plaintiffs expert,

identified as a defect the fact that the CORE Bioflex cup would "exhibit[] extreme deformation

upon direct impact" from a baseball, which is similar in size to a lacrosse ball, travelling at 70

miles per hour. (Dkt. No. 43-7 at 8.) As supported by Dr. Lloyd's report, such a speed on a

similarly-sized ball was potentially reasonably foreseeable as the "average shooting speed of a

high-school lacrosse player." (Id. at 6.) Defendants also cite to Branham v. Ford Motor Co., 390

S.C. 203, 701 S.E.2d 5 (2010), which requires a Plaintiff to meet the risk utility test and

demonstrate a "reasonable alternative design" to bring a design defect claim in South Carolina.

However, Plaintiff has presented sufficient evidence to create a dispute of material fact regarding

a reasonable alternative design. First, Dr. Lloyd ' s report contained, generally, the market costs of

each of the tested athletic cups. (Dkt. No. 43-7 at 5.) Second, Dr. Lloyd tested the safety and

functionality of three other athletic cups that would have allegedly prevented the injury at issue


                                                 -3-
here, including one produced by Defendant Shock Doctor. (Id.) This evidence, of alternative

designs actually implemented in other products, meets the test of Branham, and presents a fact-

finder with evidence of the market costs, safety and functionality of alternative, actually used,

designs. See Riley v. Ford Motor Co., 408 S.C. 1, 7, 757 S.E.2d 422, 425 (Ct. App. 2014), rev 'd

on other grounds, 414 S.C. 185, 777 S.E.2d 824 (2015) ("We find the Estate met the requirements

of Branham by presenting evidence of Ford's own alternative design for a door-latch system,

which Ford used in F-150 trucks manufactured before Riley's 1998 model, and which Ford

originally incorporated into the design of the 1998 model."); Wickersham v. Ford Motor Co. , 194

F. Supp. 3d 434, 439 (D.S.C. 2016) ("The fact that other manufacturers successfully implemented

the raised threshold approach provides more than a reasonable basis for concluding that Ford could

have done the same here."). Therefore, Plaintiff presented evidence to create a dispute of material

that the CORE Bioflex cup, as sold, was defective.

       Defendants further argue that the Court should grant summary judgment on the claim for

an implied warranty of fitness for a particular purpose as Plaintiff purchased the athletic cup on

his own, without assistance of any representative from Defendant Dick's Sporting Goods.

Therefore, Defendant's argue, Plaintiff did not "rely upon [Defendants' ] skill or judgment" in

selecting the product. See Brooks v. GAF Materials Corp., 41 F. Supp. 3d 474, 482 (D.S.C. 2014)

("[A]n implied warranty of fitness for a particular purpose arises if the vendor knows when the

contract is formed that the purchaser is relying on the vendor's skill or judgment in furnishing the

goods.") (citations omitted). This argument is without merit. Where "the particular purpose for

which a product is purchased is also the ordinary or intended purpose of the product, the warranties

of merchantability and of fitness for a particular purpose merge and are cumulative, such that a

plaintiff may proceed upon either theory." Id. (citations omitted). The intended purpose of this




                                                -4-
product was to provide protection to the genitals and it was foreseeable for it to be used during a

sporting event. Therefore, as the ordinary purpose of the product is also the particular purpose for

which it was purchased, Plaintiffs implied warranty claims can proceed.

        Defendants next allege that the brief warning contained on the CORE Bio flex cup mandates

summary judgment. Specifically, the packaging on the cup contained the following warning:

"WARNING: This protective cup is designed to reduce the risk of serious injury. No cup can

prevent all injuries from impact which may occur during use." (Dkt. No. 53-1 at 32.) Under South

Carolina law, "[a] supplier and manufacturer of a product are liable for failing to warn if they know

or have reason to know the product is or is likely to be dangerous for its intended use; they have

no reason to believe the user will realize the potential danger; and, they fail to exercise reasonable

care to inform of its dangerous condition or of the facts which make it likely to be dangerous."

Livingston v. Noland Corp., 293 S.C. 521, 525, 362 S.E.2d 16, 18 (1987). To begin, though no

parties briefed the issue, there is at least some evidence in the record that Defendants knew or

should have known that the product is likely to be dangerous, by not protecting against foreseeable

injuries, as Defendants received a report of an injury from a Bioflex cup user, a mixed martial

artist, "a few years ago," (Dkt. No. 53-5 at 10), and Dr. Lloyd opined that Defendants should have

evaluated the CORE Bioflex cup under "real-life conditions." (Dkt. No. 43-7 at 13 .) The nature

of the warning creates a dispute of material fact regarding the next two factors, regarding whether

a user will "realize the potential danger" and whether Defendants failed to exercise reasonable care

in informing a user of the dangers. Notably, the warning here stated that " [t]his protective cup is

designed to reduce the risk of serious injury." (Dkt. No. 53-1at32.) However, Dr. Lloyd's test

creates a dispute of material fact regarding whether, under reasonably foreseeable circumstances,

the Bioflex Cup serves to reduce the risk of serious injury, as the photos included in the report




                                                 -5-
show the Bioflex cup significantly compressing during the impact of a baseball. The warning

itself, therefore, arguably limits a purchaser's ability to "realize the potential danger," and there is

a dispute of material fact regarding whether the warning contained here provides sufficient facts

to a purchaser of the "facts which make it likely to be dangerous." Plaintiff may therefore proceed

with his failure to warn claim.

        Defendants also argue that the brief warning here, cited above, "supports dismissal of this

action as a matter of law." (Dkt. No. 53 at 11 - 12.) However, the case cited by Defendants,

Anderson v. Green Bull, Inc., 322 S.C. 268, 471 S.E.2d 708 (Ct. App. 1996), involved a plaintiff

failing to follow the clear instructions of a warning label, namely, to keep a ladder "clear of all

utility and electrical wiring. Id. at 270. As the South Carolina Court of Appeals recognized, a

seller is not liable for a failure to warn of "any injuries caused by the use of the product if the user

ignores the warning." Id. Here, however, there were no instructions, and instead the warning only

included a general statement that "[n]o cup can prevent all injuries from impact which may occur

during use." (Dkt. No. 53-1 at 32.) The warning contained here did not mandate any course of

action and there were no instructions for Plaintiff to follow. Indeed, there was no way for Plaintiff

to both "follow" the warning and still use the product under Defendants' argument. 1 Therefore,

the brief warning does not preclude liability here. See Brewer v. Myrtle Beach Farms Co., No.

2005-UP-508, 2005 WL 7084354, at *3 (S.C. Ct. App. Aug. 30, 2005) ("A product bearing a

warning that the product is safe for use if the user follows the warning is neither defective nor

unreasonably dangerous; therefore, the seller is not liable for any injuries.") (emphasis added).



1
  In addition to being mandated by law, Defendants pos1t10n would otherwise permit any
manufacturer or seller to intentionally sell an unsafe product simply by warning that use may cause,
or fail to prevent, injuries, even without providing instructions on how to make the product neither
defective nor unreasonably dangerous.


                                                  -6-
        Finally, Defendants argue that Plaintiff assumed the risk of injury here. To show an

assumption of risk: "( 1) the plaintiff must have knowledge of the facts constituting a dangerous

condition; (2) the plaintiff must know the condition is dangerous; (3) the plaintiff must appreciate

the nature and extent of the danger; and (4) the plaintiff must voluntarily expose himself to the

danger." Davenport v. Cotton Hope Plantation Horizontal Prop. Regime, 333 S.C. 71, 78-79,

508 S.E.2d 565, 569 (1998). As Defendants noted, the doctrine of assumption of risk has been

applied in the sports context. See Cole v. Boy Scouts of Am., 397 S.C. 247, 252, 725 S.E.2d 476,

478 (2011) (applying assumption of risk and granting summary judgment regarding injury in

softball game in action brought against baserunner and sponsors of the game). To begin, even if

Defendants proved that Plaintiff assumed the risk of injury, assumption of risk is not an absolute

bar to damages where the plaintiffs degree of fault is not greater than the negligence of a

defendant. See Davenport, 333 S.C. at 87 ("We therefore hold that a plaintiff is not barred from

recovery by the doctrine of assumption of risk unless the degree of fault arising therefrom is greater

than the negligence of the defendant."). Therefore, the issue of assumption of risk, to the extent it

can reduce damages, is an issue that must be left to the fact-finder here and is not a bar to recovery

at summary judgment. Further, applying assumption of risk on summary judgment is particularly

inappropriate here where the issue relates to a defective safety product. Notably, the case turns on

a dispute of material fact regarding whether the Plaintiff knew the "nature and extent of the danger"

or that he "voluntarily expose[d] himself to the danger." Davenport, 333 S.C. at 78 - 79. Instead,

the record evidence demonstrates that Plaintiff purchased an athletic cup specifically to reduce

danger, and read a warning label that stated, in part, that " [t]his protective cup is designed to reduce

the risk of serious injury." (Dkt. No. 53-1 at 32.) There therefore remains a dispute of material

fact regarding whether Plaintiff assumed the risk here.




                                                  -7-
IV.    Conclusion

       For the foregoing reasons, Defendants Motion for Summary Judgment (Dkt. No. 53) is

GRANTED IN PART and DENIED IN PART. The Motion is GRANTED regarding Plaintiffs

manufacturing defect claim. The Motion is otherwise DENIED.

       AND IT IS SO ORDERED.



                                                 United States District Court Judge
October J~ , 2019
Charleston, South Carolina




                                           -8-
